DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Arguments are directed toward a change in scope of the claims, and therefore a new ground of rejection is made in view of a newly found prior art reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-16, 19, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (U.S. Publication No. 2017/0152059; hereinafter Peng) in view of Yong et al. (U.S. Publication No. 2019/0031346; hereinafter Yong) in further view of Livens et al. (U.S. Publication No. 2018/0051987; hereinafter Livens).
Regarding claim 1, Peng teaches a computer-implemented method for controlling an unmanned aerial vehicle (UAV) (Peng: Par. 51; i.e., the controller 10 controls the electronic governor according to the current height of the rotorcraft so as to land the rotorcraft).
Peng does not specifically teach obtaining a plurality of first images captured by an imaging device carried by the UAV during a takeoff of the UAV from a target location, and the UAV receiving an indication to return to the target location.
However, in the same field of endeavor, Yong teaches obtaining a plurality of first images captured by an imaging device carried by the UAV during a takeoff of the UAV from a target location (Yong: Par. 17; i.e., capturing a plurality of images using at least one image capturing device; Par. 131; i.e., during the flight, the UAV's camera points downwards, while the UAV's computer looks out for the next target; see Fig. 1 for images taken from liftoff from base until landing at a target), and the UAV receiving an indication to return to the target location (Yong: Par. 152; i.e., a human operator may also … command one or more units to return to base).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peng to have further incorporated obtaining a plurality of first images captured by an imaging device carried by the UAV during a takeoff of the UAV from a target location, and the UAV receiving an indication to return to the target location, as taught by Yong. Doing so would allow the UAV to determine its current location in relation to the target location (Yong: Par. 155 i.e., by tracking the motion of key features or landmarks across a sequence of image frames, changes in position of the UAV can be estimated).
Peng further teaches, in response to the indication to return to the target location, obtaining a second image from the imaging device (Peng: Par. 49; i.e., the camera 30 is configured to shoot the landing target image),
determining a spatial relationship between the UAV and the target location by comparing the second image and a corresponding one of the plurality of first images (Peng: Par. 48; i.e., the controller 10 is configured to read and analyze the landing target image and the distance image so as to obtain real-time image data, obtain a spatial distance between a current position of the rotorcraft and the landing target pattern);
and controlling the UAV to approach the target location based at least in part on the spatial relationship (Peng: Par. 48; i.e., and control the electronic governor according to the spatial distance so as to land the rotorcraft on the landing target pattern).
Peng does not teach the plurality of first images being captured with a spatial or temporal interval dynamically determined based in part on at least one of: a state of the UAV including at least one of an altitude, a processing power, a battery life, or an available storage space of the UAV, a state of the imaging device including at least one of an altitude, a processing power, a battery life, or an available storage space of the imaging device, or an environment surrounding the UAV including terrain information surrounding the UAV;.
However, in the same field of endeavor, Livens teaches the plurality of first images being captured with a spatial or temporal interval dynamically determined based in part on at least one of: a state of the UAV including at least one of an altitude, a processing power, a battery life, or an available storage space of the UAV, a state of the imaging device including at least one of an altitude, a processing power, a battery life, or an available storage space of the imaging device, or an environment surrounding the UAV including terrain information surrounding the UAV (Livens: Par. 74; i.e., the controller 220 is further configured to use the altitude, the geographical position, the pitch, and the viewing angle of the camera to determine maximal values of time intervals for which images with a predetermined amount of spatial overlap can be obtained; the temporal interval is determined based on the altitude of the camera).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peng to have further incorporated the plurality of first images being captured with a spatial or temporal interval dynamically determined based in part on at least one of: a state of the UAV including at least one of an altitude, a processing power, a battery life, or an available storage space of the UAV, a state of the imaging device including at least one of an altitude, a processing power, a battery life, or an available storage space of the imaging device, or an environment surrounding the UAV including terrain information surrounding the UAV, as taught by Livens. Doing so would allow the UAV to minimize the number of images taken (Livens: Par. 74; i.e., adjusts time intervals between consecutive images maximized towards the maximal values so as to minimize the number of images required to maintain a predetermined amount of spatial overlap).
Regarding claim 2, Peng in view of Yong and Livens teaches the method according to claim 1. Peng further teaches wherein the plurality of first images and the second image are obtained during a same flight of the UAV (Peng: Par. 49; i.e., the camera 30 is configured to shoot the landing target image and the distance image).
Regarding claim 3, Peng in view of Yong and Livens teaches the method according to claim 1. Peng further teaches wherein the corresponding one of the plurality of first images or the second image does not include the target location (Peng: Par. 49; i.e., the camera 30 is configured to shoot the landing target image and the distance image; the landing target image includes the target location, while the distance image is just used to calculate the distance between the two light spots).
Regarding claim 4, Peng in view of Yong and Livens teaches the method according to claim 1, but Peng does not teach wherein the indication to return to the target location is received from a remote device or generated by one or more processors onboard the UAV.
However, in the same field of endeavor, Yong teaches wherein the indication to return to the target location is received from a remote device or generated by one or more processors onboard the UAV (Yong: Par. 152; i.e., a human operator may also ... command one or more units to return to base. The UVCC 200 can comprise two separate coordination systems, one for the UAV fleet and the other for the mobile base station fleet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peng to have further incorporated wherein the indication to return to the target location is received from a remote device or generated by one or more processors onboard the UAV, as taught by Yong. Doing so would allow the UAV pilot to control the UAV remotely to initiate a landing sequence (Yong: Par. 144; i.e., after taking back control, the UAV pilot can instruct the UAV to continue to the next target, or return to base).
Regarding claim 5, Peng in view of Yong and Livens teaches the method according to claim 1. Peng further teaches wherein the corresponding one of the plurality of first images is captured at a first pose and the second image is captured at a second pose (Peng: Par. 75; i.e., when the rotorcraft 100 is at a position A (x1, y1) in the horizontal direction … When the rotorcraft 100 flies to a position B (x2, y2 …  the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; the camera must capture the images at these two positions to be able to calculate the horizontal displacement),
and wherein determining the spatial relationship between the UAV and the target location comprises: determining a transformation between the first pose and the second pose based on the comparison between the second image and the corresponding one of the plurality of images (Peng: Par. 75; i.e., the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; the controller must compare the two images to be able to determine the horizontal transformation); 
and determining the second pose based at least in part on the first pose and the transformation (Peng: Par. 75; i.e., a height difference is ΔH=H2−H1, and the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera. The horizontal position data obtaining through the camera is known to those skilled in the related art; The plane coordinates of the rotorcraft are obtained by calculations based on the images taken by the camera, so the second pose is determined from the displacement).
Regarding claim 6, Peng in view of Yong and Livens teaches the method according to claim 5. Peng further teaches wherein the first pose comprises a position or an orientation of the UAV when the corresponding one of the plurality of first images is captured (Peng: Par. 75; i.e., when the rotorcraft 100 is at a position A (x1, y1) in the horizontal direction, a corresponding flight height H1=L1/2 tan a; the first position is (x1, y1) at height HI).
Regarding claim 7, Peng in view of Yong and Livens teaches the method according to claim 5. Peng further teaches wherein the first pose comprises a position or an orientation of the imaging device when the corresponding one of the plurality of first images is captured (Peng: Par. 46; i.e., the photographic device such as the camera 30 may be located at a bottom portion of an airframe of the rotorcraft; the camera is always facing down).
Regarding claim 9, Peng in view of Yong and Livens teaches the method according to claim 5. Peng further teaches wherein the corresponding one of the plurality of first images is captured at a first orientation of the imaging device (Peng: Par. 46; i.e., the photographic device such as the camera 30 may be located at a bottom portion of an airframe of the rotorcraft; the camera is always facing down),
and wherein the method further comprises causing the imaging device to have substantially the first orientation before the second image is captured (Peng: Par. 46; i.e., the photographic device such as the camera 30 may be located at a bottom portion of an airframe of the rotorcraft; if the camera is always facing down, then it would inherently have the first orientation before the second image is captured).
Regarding claim 10, Peng teaches an unmanned aerial vehicle (UAV), comprising (Peng: Par. 44; i.e., an automatic landing system of a rotorcraft):  -67-Client Ref No. 2016F0367US A torney Iocket No. 00203.1429.OOUS
a memory that stores one or more computer-executable instructions (Peng: Par. 49; i.e., the angle α is stored in the controller in advance);
and one or more processors configured to access the memory and execute the computer- executable instructions to perform a method (Peng: Par. 49; i.e., and used for a calculation and judgment of the controller).
Peng does not specifically teach obtaining a plurality of first images captured by an imaging device carried by the UAV during a takeoff of the UAV from a target location, and the UAV receiving an indication to return to the target location.
However, in the same field of endeavor, Yong teaches obtaining a plurality of first images captured by an imaging device carried by the UAV during a takeoff of the UAV from a target location (Yong: Par. 17; i.e., capturing a plurality of images using at least one image capturing device; Par. 131; i.e., during the flight, the UAV's camera points downwards, while the UAV's computer looks out for the next target; see Fig. 1 for images taken from liftoff from base until landing at a target), and the UAV receiving an indication to return to the target location (Yong: Par. 152; i.e., a human operator may also … command one or more units to return to base).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peng to have further incorporated obtaining a plurality of first images captured by an imaging device carried by the UAV during a takeoff of the UAV from a target location, and the UAV receiving an indication to return to the target location, as taught by Yong. Doing so would allow the UAV to determine its current location in relation to the target location (Yong: Par. 155 i.e., by tracking the motion of key features or landmarks across a sequence of image frames, changes in position of the UAV can be estimated).
Peng further teaches, in response to the indication to return to the target location, obtaining a second image from the imaging device (Peng: Par. 49; i.e., the camera 30 is configured to shoot the landing target image);
determining a spatial relationship between the UAV and the target location by comparing the second image and a corresponding one of the plurality of first images (Peng: Par. 48; i.e., the controller 10 is configured to read and analyze the landing target image and the distance image so as to obtain real-time image data, obtain a spatial distance between a current position of the rotorcraft and the landing target pattern);
and controlling the UAV to approach the target location based at least in part on the spatial relationship (Peng: Par. 48; i.e., and control the electronic governor according to the spatial distance so as to land the rotorcraft on the landing target pattern).
Peng does not teach the plurality of first images being captured with a spatial or temporal interval dynamically determined based in part on at least one of: a state of the UAV including at least one of an altitude, a processing power, a battery life, or an available storage space of the UAV, a state of the imaging device including at least one of an altitude, a processing power, a battery life, or an available storage space of the imaging device, or an environment surrounding the UAV including terrain information surrounding the UAV;.
However, in the same field of endeavor, Livens teaches the plurality of first images being captured with a spatial or temporal interval dynamically determined based in part on at least one of: a state of the UAV including at least one of an altitude, a processing power, a battery life, or an available storage space of the UAV, a state of the imaging device including at least one of an altitude, a processing power, a battery life, or an available storage space of the imaging device, or an environment surrounding the UAV including terrain information surrounding the UAV (Livens: Par. 74; i.e., the controller 220 is further configured to use the altitude, the geographical position, the pitch, and the viewing angle of the camera to determine maximal values of time intervals for which images with a predetermined amount of spatial overlap can be obtained; the temporal interval is determined based on the altitude of the camera).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peng to have further incorporated the plurality of first images being captured with a spatial or temporal interval dynamically determined based in part on at least one of: a state of the UAV including at least one of an altitude, a processing power, a battery life, or an available storage space of the UAV, a state of the imaging device including at least one of an altitude, a processing power, a battery life, or an available storage space of the imaging device, or an environment surrounding the UAV including terrain information surrounding the UAV, as taught by Livens. Doing so would allow the UAV to minimize the number of images taken (Livens: Par. 74; i.e., adjusts time intervals between consecutive images maximized towards the maximal values so as to minimize the number of images required to maintain a predetermined amount of spatial overlap).
Regarding claim 11, Peng in view of Yong and Livens teaches the UAV according to claim 10. Peng further teaches wherein the plurality of first images and the second image are obtained during a same flight of the UAV (Peng: Par. 49; i.e., the camera 30 is configured to shoot the landing target image and the distance image).
Regarding claim 12, Peng in view of Yong and Livens teaches the UAV according to claim 10. Peng further teaches wherein the corresponding one of the plurality of first images or the second image does not include the target location (Peng: Par. 49; i.e., the camera 30 is configured to shoot the landing target image and the distance image; the landing target image includes the target location, while the distance image is just used to calculate the distance between the two light spots).
Regarding claim 13, Peng in view of Yong and Livens teaches the UAV according to claim 10, but Peng does not teach wherein the indication to return to the target location is received from a remote device or generated by one or more processors onboard the UAV.
However, in the same field of endeavor, Yong teaches wherein the indication to return to the target location is received from a remote device or generated by one or more processors onboard the UAV (Yong: Par. 152; i.e., a human operator may also ... command one or more units to return to base. The UVCC 200 can comprise two separate coordination systems, one for the UAV fleet and the other for the mobile base station fleet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV of Peng to have further incorporated wherein the indication to return to the target location is received from a remote device or generated by one or more processors onboard the UAV, as taught by Yong. Doing so would allow the UAV pilot to control the UAV remotely to initiate a landing sequence (Yong: Par. 144; i.e., after taking back control, the UAV pilot can instruct the UAV to continue to the next target, or return to base).
Regarding claim 14, Peng in view of Yong and Livens teaches the UAV according to claim 10. Peng further teaches wherein the corresponding one of the plurality of first images is captured at a first pose and the second image is captured at a second pose (Peng: Par. 75; i.e., when the rotorcraft 100 is at a position A (x1, y1) in the horizontal direction … When the rotorcraft 100 flies to a position B (x2, y2 …  the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; the camera must capture the images at these two positions to be able to calculate the horizontal displacement),
and wherein determining the spatial relationship between the UAV and the target location comprises: determining a transformation between the first pose and the second pose based on the comparison between the second image and the corresponding one of the plurality of first images (Peng: Par. 75; i.e., the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; the controller must compare the two images to be able to determine the horizontal transformation);
and determining the second pose based at least in part on the first pose and the transformation (Peng: Par. 75; i.e., a height difference is ΔH=H2−H1, and the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera. The horizontal position data obtaining through the camera is known to those skilled in the related art; The plane coordinates of the rotorcraft are obtained by calculations based on the images taken by the camera, so the second pose is determined from the displacement).
Regarding claim 15, Peng in view of Yong and Livens teaches the UAV according to claim 14. Peng further teaches wherein the first pose comprises a position or an orientation of the UAV when the corresponding one of the plurality of first images is captured (Peng: Par. 75; i.e., when the rotorcraft 100 is at a position A (x1, y1) in the horizontal direction, a corresponding flight height H1=L1/2 tan a; the first position is (x1, y1) at height H1).
Regarding claim 16, Peng in view of Yong and Livens teaches the UAV according to claim 14. Peng further teaches wherein the first pose comprises a position or an orientation of the imaging device when the corresponding one of the first images is captured (Peng: Par. 46; i.e., the photographic device such as the camera 30 may be located at a bottom portion of an airframe of the rotorcraft; the camera is always facing down).
Regarding claim 19, Peng teaches a computer-implemented method for determining a position of an unmanned aerial vehicle (UAV), comprising (Peng: Par. 51; i.e., the controller 10 controls the electronic governor according to the current height of the rotorcraft so as to land the rotorcraft).
Peng does not explicitly teach determining a plurality of first positions of the UAV based at least in part on measurement from a non-vision position sensor carried by the UAV.
However, in the same field of endeavor, Yong teaches determining a plurality of first positions of the UAV based at least in part on measurement from a non-vision position sensor carried by the UAV (Yong: Par. 102; i.e., the UAV is consistently broadcasting telemetry data through the wireless communication system … Telemetry data includes the position and the heading of the UAV and camera; Par. 97; i.e., a computer on board the UAV with a combination of positioning and localization sensors such as GPS sensors; the GPS provides the position information to the UAV).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peng to have further incorporated determining a plurality of first positions of the UAV based at least in part on measurement from a non-vision position sensor carried by the UAV, as taught by Yong. Doing so would allow the UAV pilot or manager to locate the exact position of the UAV at all times (Yong: Par. 103; i.e., the UAV is consistently broadcasting telemetry data through the wireless communication system to the UAV pilots' computing device, and relayed to the UAV fleet management system).
	Peng further teaches associating the plurality of first positions of the UAV with a plurality of first images captured by an imaging device carried by the UAV when the UAV is at a plurality of first poses (Peng: Par. 75; i.e., when the rotorcraft 100 is at a position A (x1, y1) in the horizontal direction … When the rotorcraft 100 flies to a position B (x2, y2 …  the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; the camera must capture the images at these two positions to be able to calculate the horizontal displacement so the images are associated with the poses),
	each of the plurality of the first pose including a corresponding one of the plurality of the first positions (Peng: Par. 75; i.e., when the rotorcraft 100 is at a position A (x1, y1) in the horizontal direction, a corresponding flight height H1=L1/2 tan α; the first position is (x1, y1) and the second position would be (x2, y2));
	and determining a second position of the UAV by comparing a second image with a corresponding one of the plurality of first images, the second image being captured by the imaging device when the UAV is at a second pose (Peng: Par. 75; i.e., a height difference is ΔH=H2−H1, and the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; the equation can be rearranged to determine the second pose as H2=ΔH–H1, so the second height is determined through the equation),
	the second pose including the second position (Peng: Par. 75; i.e., the rotorcraft 100 flies to a position B (x2, y2); the second pose B includes the coordinates (x2, y2)) and being determined without using the measurement of the non-vision position sensor (Peng: Par. 75; i.e., a height difference is ΔH=H2−H1, and the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; The heights and the plane coordinates of the rotorcraft are obtained by calculations based on the images taken by the camera so the second pose is determined using the camera, not the non-vision position sensor).
Peng does not teach the plurality of first images being captured with a spatial or temporal interval dynamically determined based in part on at least one of: a state of the UAV including at least one of an altitude, a processing power, a battery life, or an available storage space of the UAV, a state of the imaging device including at least one of an altitude, a processing power, a battery life, or an available storage space of the imaging device, or an environment surrounding the UAV including terrain information surrounding the UAV;.
However, in the same field of endeavor, Livens teaches the plurality of first images being captured with a spatial or temporal interval dynamically determined based in part on at least one of: a state of the UAV including at least one of an altitude, a processing power, a battery life, or an available storage space of the UAV, a state of the imaging device including at least one of an altitude, a processing power, a battery life, or an available storage space of the imaging device, or an environment surrounding the UAV including terrain information surrounding the UAV (Livens: Par. 74; i.e., the controller 220 is further configured to use the altitude, the geographical position, the pitch, and the viewing angle of the camera to determine maximal values of time intervals for which images with a predetermined amount of spatial overlap can be obtained; the temporal interval is determined based on the altitude of the camera).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peng to have further incorporated the plurality of first images being captured with a spatial or temporal interval dynamically determined based in part on at least one of: a state of the UAV including at least one of an altitude, a processing power, a battery life, or an available storage space of the UAV, a state of the imaging device including at least one of an altitude, a processing power, a battery life, or an available storage space of the imaging device, or an environment surrounding the UAV including terrain information surrounding the UAV, as taught by Livens. Doing so would allow the UAV to minimize the number of images taken (Livens: Par. 74; i.e., adjusts time intervals between consecutive images maximized towards the maximal values so as to minimize the number of images required to maintain a predetermined amount of spatial overlap).
Regarding claim 21, Peng in view of Yong and Livens teaches the method according to claim 5, but Peng does not teach wherein: the first pose is determined based at least in part on a measurement from a non-vision position sensor. 
However, in the same field of endeavor, Yong teaches wherein: the first pose is determined based at least in part on a measurement from a non-vision position sensor (Yong: Par. 97; i.e., a computer on board the UAV with a combination of positioning and localization sensors such as GPS sensors; the GPS provides first position information to the UAV).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peng to have further incorporated wherein: the first pose is determined based at least in part on a measurement from a non-vision position sensor, as taught by Yong. Doing so would allow the UAV to determine its current location in relation to the target location (Yong: Par. 155 i.e., by tracking the motion of key features or landmarks across a sequence of image frames, changes in position of the UAV can be estimated).
Peng further teaches and the second pose is determined without using the measurement from the non-vision position sensor (Peng: Par. 75; i.e., a height difference is ΔH=H2−H1, and the horizontal displacement difference (Δx, Δy) during the two flight times can be obtained by the camera; The heights and the plane coordinates of the rotorcraft are obtained by calculations based on the images taken by the camera so the second pose is determined using the camera, not the non-vision position sensor).
Regarding claim 23, Peng in view of Yong and Livens teaches the method according to claim 1, but Peng does not teach wherein: the imaging device is controlled to face a non-downward direction during an initial takeoff and is controlled to rotate towards a downward direction in response to the UAV ascending during the takeoff of the UAV; and the imaging device is controlled to face the downward direction during an initial return and is controlled to rotate towards the non-downward direction in response to the UAV descending during the return of the UAV.
However, in the same field of endeavor, Yong teaches wherein: the imaging device is controlled to face a non-downward direction during an initial takeoff and is controlled to rotate towards a downward direction in response to the UAV ascending during the takeoff of the UAV (Yong: Par. 121; i.e., the pilot can remotely set the UAV's camera to enter a “Track” mode where the camera will be fixated at the target in the centre of the live video stream (see FIG. 5). This is accomplished by applying a target detection algorithm that constantly adjusts the gimbal holding the camera, such that the target identified remains in the centre of the screen for the pilot; See Fig. 1 for imaging device rotating toward the downward position as it moves over the target); and the imaging device is controlled to face the downward direction during an initial return and is controlled to rotate towards the non-downward direction in response to the UAV descending during the return of the UAV (Yong: Par. 121; i.e., the pilot can remotely set the UAV's camera to enter a “Track” mode where the camera will be fixated at the target in the centre of the live video stream (see FIG. 5). This is accomplished by applying a target detection algorithm that constantly adjusts the gimbal holding the camera, such that the target identified remains in the centre of the screen for the pilot; The imaging device would have to rotate towards the non-downward direction as it descends).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peng to have further incorporated wherein: the imaging device is controlled to face a non-downward direction during an initial takeoff and is controlled to rotate towards a downward direction in response to the UAV ascending during the takeoff of the UAV; and the imaging device is controlled to face the downward direction during an initial return and is controlled to rotate towards the non-downward direction in response to the UAV descending during the return of the UAV, as taught by Yong. Doing so would allow the imaging device to have the target in view at all times while it is in the air (Yong: Par. 13; i.e., he processor may be operable to track or follow a user-specified target or an identified target).
Regarding claim 24, Peng in view of Yong and Livens teaches the method according to claim 1. Livens further teaches wherein the spatial or temporal interval is dynamically determined based in part on at least one of: the state of the UAV including the at least one of the altitude, the processing power, the battery life, or the available storage space of the UAV, or the state of the imaging device including the at least one of the altitude, the processing power, the battery life, or the available storage space of the imaging device (Livens: Par. 74; i.e., the controller 220 is further configured to use the altitude, the geographical position, the pitch, and the viewing angle of the camera to determine maximal values of time intervals for which images with a predetermined amount of spatial overlap can be obtained; the temporal interval is determined based on the altitude of the camera).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661